Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2.	Claims 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,817,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the patented claims. The examiner notes that independent claim 1 combines a portion of independent claim 1 [of patent] and a portion of dependent claim 10 [of patent].  Similarly noted independent claim 24.
Claim Rejections - 35 USC § 103			 

3.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
4.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilyev et al (Pub. No. US 2018/0329685 A1).
	Vasilyev et al disclose, e.g., see Figs. 4-5 and paras. [0040]-[0052], the invention substantially as claimed, including: 
Claim 17. A calculating device, comprising: 
a first memory (not shown); 
a second memory (not shown); 
a third memory (not shown); 
a first arithmetic module (e.g., see Fig. 4, element 401); and 
a second arithmetic module (e.g., see Fig. 4, element 402), 
wherein 
the first memory stores a first variable group {x} (e.g., see Fig. 4, operand X), 
the second memory stores a second variable group {y} (e.g., see Fig. 4, operand Y), 
the third memory stores a first parameter group {J} (e.g., see Fig. 4, operand Z), 
the first variable group {x} includes N (N being an integer of 2 or more) ith entries of a first variable xi (i being an integer not less than 1 and not more than N), 
the second variable group {y} includes N ith entries of a second variable yi (i being an integer not less than 1 and not more than N), 
the first parameter group {J} includes NxN first parameters J/,m (/ being an integer not less than 1 and not more than N, and m being an integer not less than 1 and not more than N), 
the first arithmetic module update the ith entry of the first variable xi based on the ith entry of the second variable yi, 
the second arithmetic module update the ith entry of the second variable yi based on at least at least a part of the first parameter group {J} and at least a part of the first variable group {x}
It is noted that although Vasilyev et al do not specifically detail “second arithmetic module update the ith entry of the second variable yi based on at least at least a part of the first parameter group {J} and at least a part of the first variable group {x}.”  However, the second arithmetic module can combine operand Z and result Q, where result Q is a add result of operands X and Y. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Vasilyev et al’s teachings because the reference is an ALU circuit can perform three input operands using two ALU as claimed.

	As per claim 18, Vasilyev show the claimed feature, i.e., the output of second arithmetic module is input to first arithmetic module (e.g., see Fig. 4, signal 406 is coupled to element 401).
	
Conclusion

5.	Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182